NOTICE: NOT FOR OFFICIAL PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                    AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                       IN THE
                ARIZONA COURT OF APPEALS
                                   DIVISION ONE


                   ERIC ALBERT WATSON, Plaintiff/Appellant,

                                           v.

         ROY PECK and MICHAEL BOATMAN, Defendants/Appellees.

                                No. 1 CA-CV 21-0691
                                 FILED 12-29-2022


              Appeal from the Superior Court in Mohave County
                           No. S8015CV201901124
              The Honorable Kenneth Gregory, Judge Pro Tempore

                                     AFFIRMED


                                      COUNSEL

Eric Albert Watson, Graham, WA
Plaintiff/Appellant

The Mullan Law Firm, PC, Bullhead City, AZ
By Anthony Joseph Mullan, Jr.
Counsel for Defendants/Appellees


                          MEMORANDUM DECISION

Judge Angela K. Paton delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge Peter B. Swann1 joined.




1Judge Peter B. Swann was a sitting member of this court when the matter
was assigned to this panel of the court. He retired effective November 28,
                          WATSON v. PECK, et al.
                           Decision of the Court

P A T O N, Judge:

¶1           Eric Albert Watson appeals a superior court order enforcing a
settlement agreement. We affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            In 2013, Eric Watson entered into an installment contract with
Roy Peck and Michael Boatman to sell them real property. A years-long
series of disputes arose between Watson and the purchasers over the
interpretation and performance of the contract that culminated in Watson
suing the purchasers, who counterclaimed.

¶3            The superior court convened a settlement conference in May
2021 as part of that litigation. See Ariz. R. Civ. P. 16.1 (governing settlement
conferences). Both Watson and the purchasers were present with their
attorneys by video. During the conference, the parties agreed to settle their
claims: the purchasers would pay a sum of money to Watson within thirty
days in return for a warranty deed conveying the disputed property to
them, and the parties would each bear their own attorneys’ fees and costs.
The parties orally stipulated to the settlement agreement through their
attorneys on the record, and Watson himself orally agreed to accept the
purchasers’ proposed payment timeframe. The court recited the settlement
agreement terms on the record and memorialized them in a minute entry.

¶4            In late July 2021, after multiple unsuccessful attempts to pay
Watson in accordance with the settlement agreement, the purchasers
moved for leave to deposit their payment in trust with the superior court
and asked the court to complete a warranty deed effectuating transfer of
the property. Approximately one month later, Watson asked the court to
schedule a status conference or jury trial. The superior court held a status
conference later that month and filed a minute entry noting that Watson
denied having an agreement from the settlement conference and taking the
issue under advisement pending a review of the record.



2022. In accordance with the authority granted by Article 6, Section 3, of
the Arizona Constitution and pursuant to A.R.S. § 12-145, the Chief Justice
of the Arizona Supreme Court has designated Judge Swann as a judge pro
tempore in the Court of Appeals for the purpose of participating in the
resolution of cases assigned to this panel during his term in office and for
the duration of Administrative Order 2022-162.



                                       2
                         WATSON v. PECK, et al.
                          Decision of the Court

¶5            The court later entered an order noting that at the previous
status conference, “[Watson] argued there was not a settlement, but then he
admitted that he had agreed to the settlement but afterwards changed his
mind.” The court found that the settlement agreement audio recording
reflected the agreement was entered into the court’s record. In the
remainder of its order, the court recited the agreement’s terms, concluded
that the agreement bound the parties, and ordered that its terms be fulfilled.
Watson filed a motion for reconsideration, which the court denied.

¶6            The superior court then issued a final order for the
enforcement of the settlement. Watson timely appealed the order, and we
have jurisdiction under Article 6, Section 9 of the Arizona Constitution and
Arizona Revised Statutes (“A.R.S.”) Sections 12-2101 and -120.21.

                               DISCUSSION

¶7             Watson argues the settlement agreement was not binding for
various reasons, including that it was not signed in writing and he entered
into it under duress. Because the superior court’s order “effectively granted
summary judgment regarding the . . . enforceability of the settlement
agreement, we employ the summary judgment standard of review.”
Robertson v. Alling, 237 Ariz. 345, 347, ¶ 8 (2015). “Accordingly, we
determine de novo whether any genuine disputes of material fact exist and
whether the [superior] court correctly applied the law, viewing the facts in
the light most favorable to [Watson] as the non-prevailing party.” Id. at 347,
¶ 8.

¶8           Watson’s opening brief does not comply with the
requirements of Rule 13 of the Arizona Rules of Civil Appellate Procedure
(“ARCAP”). His failure to support his arguments with “adequate
explanation, citations to the record, or authority” is sufficient to consider
those arguments waived. See In re Aubuchon, 233 Ariz. 62, 64–65, ¶ 6 (2013).
We recognize that self-representing clients are not entitled to any special
consideration, Smith v. Rabb, 95 Ariz. 49, 53 (1963); however, in our
discretion we address the merits of Watson’s lack-of-writing and duress
arguments. See Adams v. Valley Nat’l Bank of Ariz., 139 Ariz. 340, 342 (App.
1984) (recognizing a preference for deciding on merits over summarily
dismissing on procedural grounds).

I.     The oral settlement agreement is enforceable as a stipulation that
       conforms with Arizona Rule of Civil Procedure 80(a).

¶9           Watson argues the settlement agreement is not enforceable
because it was not memorialized in a signed writing. Arizona’s statute of


                                      3
                           WATSON v. PECK, et al.
                            Decision of the Court

frauds provides in part that, “[n]o action [for the sale of real property or an
interest therein] shall be brought in any court . . . unless the . . . agreement
upon which the action is brought[] . . . is in writing and signed by the party
to be charged.” A.R.S. § 44-101(6). Although the settlement agreement
involves the transfer of real property, it is not the agreement on which the
original action was brought, for which the statute of frauds could be raised
as a defense. See id. Rather, the settlement agreement is a stipulation
between the parties made in open court and outside the scope of the statute
of frauds. “A stipulation is an agreement, admission[,] or other concession
made in a judicial proceeding by the parties or their attorneys.” 83 C.J.S
Stipulations § 1 (2022); accord Rutledge v. Ariz. Bd. of Regents, 147 Ariz. 534,
549 (App. 1985). Parties are bound by their stipulations unless relieved
from them by the trial court in its discretion. Lewis v. N.J. Riebe Enters., Inc.,
170 Ariz. 384, 395 (1992).

¶10           The purchasers correctly argue the stipulated settlement
agreement meets a condition for enforceability required by Rule 80(a)2 of
the Arizona Rules of Civil Procedure: “If disputed, no agreement . . .
between the parties . . . is binding[] unless[] . . . it is made orally in open
court and entered in the minutes.” Watson and the purchasers entered into
the settlement agreement orally in open court, and the court both recited
the agreement on the record and memorialized it in a minute entry. The
settlement agreement bound Watson and the purchasers as a joint
stipulation because they made and entered into it during a judicial
proceeding, and they did so in conformance with Rule 80(a). The superior
court, therefore, did not err as a matter of law by determining that the
settlement agreement was enforceable as a stipulation outside the statute of
frauds.

II.    The superior court did not err by refusing to relieve Watson from
       the settlement agreement stipulation because the record indicates
       Watson was not under duress during the settlement conference.

¶11             Watson also alleges that the settlement agreement is
unenforceable because he was under duress during the settlement
conference. A court may in its discretion relieve a party from a stipulation
under certain conditions. Rutledge, 147 Ariz. at 550. Courts consider claims
of duress when determining the enforceability of stipulations. See Republic
Nat’l Life Ins. Co. v. Rudine, 137 Ariz. 62, 64–67 (App. 1983) (concluding that

2The answering brief cites to Rule 80(d), but from context we understand it
to be referring to the current Rule 80(a) adopted in 2017, which renumbers
and restyles but does not alter the substance of the previous Rule 80(d).


                                        4
                           WATSON v. PECK, et al.
                            Decision of the Court

the settlement stipulation at issue withstood a claim of duress); Harsh Bldg.
Co. v. Bialac, 22 Ariz.App. 591, 594 (1975) (refusing to enforce a stipulation
as a contract because of a finding that appellees consented to the stipulation
under duress). Although the superior court did not expressly address
Watson’s duress claim, we can infer from the record that it reasonably
concluded Watson was not subject to duress. See Johnson v. Elson, 192 Ariz.
486, 489, ¶ 11 (App. 1998).

¶12           Watson alleges that during the settlement conference his
attorney created a hostile, threatening, and confusing environment that
caused Watson to involuntarily assent to the stipulated settlement
agreement. In addition to alleging unspecified “odd” behavior by his
attorney, Watson points to the presence of the attorney’s dog in the room,
the attorney being armed with a holstered pistol, and the attorney passing
him notes while Watson was speaking during the settlement conference—
including one stating “TAKE IT PROFIT.” We find no evidence from the
record that Watson was subject to threat or coercion during the settlement
conference. The record indicates Watson did not enter the settlement
agreement under duress.

III.   We award the purchasers their reasonable attorneys’ fees and costs
       on appeal.

¶13         We grant Appellees’ request for reasonable attorneys’ fees on
appeal pursuant to A.R.S. § 12-341.01 and award them costs on appeal after
compliance with ARCAP 21.

                               CONCLUSION

¶14           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT
                                         5